United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1434
                                  ___________

United States of America,              *
                                       *
              Appellee,                *
                                       * Appeal from the United States
         v.                            * District Court for the
                                       * Western District of Arkansas.
Walther Guerrero-Lopez,                *
                                       * [UNPUBLISHED]
              Appellant.               *
                                  ___________

                             Submitted: October 13, 2010
                                Filed: October 14, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Walther Guerrero-Lopez appeals the 46-month prison sentence the district
     1
court imposed upon his guilty plea to illegal reentry after deportation for an
aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). His counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), questioning whether the sentence was procedurally sound and substantively
reasonable.



         1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We conclude that the district court committed no procedural error and imposed
a substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error, and then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable Guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                         -2-